NUMBER 13-21-00009-CV

                                  COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


                        IN RE CHRISTOPHER WAYNE HOLT


                         On Petition for Writ of Mandamus.


                                           ORDER
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       By petition for writ of mandamus, pro se relator Christopher Wayne Holt seeks to

compel the trial court to vacate its order referring the underlying case to mediation, set

relator’s motion for enforcement for hearing, rule on relator’s motion for substitute service,

and order real party in interest Michelle Ann Fraze to personally appear in the proceedings

below. 1 See TEX. FAM. CODE ANN. § 157.061(a) (“On filing a motion for enforcement

requesting contempt, the court shall set the date, time, and place of the hearing and order


       1This case arises from trial court cause number 09-01754-00-0D in the 105th District Court of
Nueces County, Texas.
the respondent to personally appear and respond to the motion.”). Relator has also filed

a motion for emergency stay and temporary relief though which he seeks to stay the order

of referral to mediation and other trial court proceedings pending resolution of this petition

for writ of mandamus. See TEX. R. APP. P. 52.10.

       The Court, having examined and fully considered relator’s motion for emergency

stay and temporary relief, is of the opinion that it should be granted. Accordingly, we grant

the motion, and we order mediation and all trial court proceedings to be stayed pending

resolution of this petition for writ of mandamus. See id. The Court requests that the real

party in interest, Michelle Ann Fraze, or any others whose interest would be directly

affected by the relief sought, including but not limited to Jeanette Cantu-Bazar and the

Office of the Attorney General, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed on the
13th day of January, 2021.




                                                 2